DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11076836. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a dual mode ultrasound transducer system.
U. S. Application No. 17/371513
U. S. Patent No. 11076836
1. A dual mode ultrasound transducer system comprising: an array of ultrasound transducer elements, the ultrasound transducer elements configured to deliver a plurality of sequential therapy bursts of ultrasonic energy to at least a portion of a target region and to transmit/receive imaging ultrasonic energy to/from the target region; and control apparatus configured to: control conveyance of imaging signals to/from one or more of the plurality of ultrasound transducer elements; generate treatment region image data usable to identify at least one or more target points within a target region based on imaging signals conveyed to/from one or more of the plurality of ultrasound transducer elements; generate therapy signals to drive one or more of the plurality of ultrasound transducer elements to deliver a plurality of sequential therapy bursts of ultrasonic energy to at least one of the one or more target points in the target region; and generate control image data based on imaging signals from one or more of the plurality of ultrasound transducer elements during and/or following delivery of each therapy burst of a plurality of sequential therapy bursts, wherein the control image data generated during and/or following delivery of a therapy burst is used to generate therapy signals to drive one or more of the plurality of ultrasound transducer elements to deliver a subsequent therapy burst of the plurality of sequential therapy bursts.
1. A dual mode ultrasound transducer system comprising: an array of ultrasound transducer elements, the ultrasound transducer elements configured to deliver one or more therapy shots, each therapy shot comprising a plurality of sequential therapy bursts of ultrasonic energy to at least a portion of a target region and to transmit/receive imaging ultrasonic energy to/from the target region; and a control apparatus comprising at least one processor configured to: control conveyance of imaging signals to/from one or more of the array of ultrasound transducer elements; generate treatment region image data usable to identify at least one or more target points within a target region based on imaging signals conveyed to/from one or more of the array of ultrasound elements; generate therapy signals to drive one or more of the array of ultrasound transducer elements to deliver a plurality of sequential therapy bursts of ultrasonic energy to at least one of the one or more target points in the target region, wherein each of the sequential therapy bursts is defined to produce a response at one or more target points within the target region, wherein the therapy bursts are spaced by a duration of less than 10 milliseconds; generate control image data based on imaging signals from one or more of the array of ultrasound transducer elements; estimate a cavitation threshold in situ at the one or more target points using an estimated focal pressure and treatment region image data; and design therapeutic pulses to be generated based on the estimated focal pressure and treatment region image data.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U. S. Publication No. 2001/0031922 to Weng et al.
Regarding claim 1, Weng teaches a dual mode ultrasound transducer system comprising: an array of ultrasound transducer elements, the ultrasound transducer elements configured to deliver a plurality of sequential therapy bursts of ultrasonic energy to at least a portion of a target region and to transmit/receive imaging ultrasonic energy to/from the target region (abstract; figs. 8a, 10 and 19 teaches dual mode ultrasound transducer array for imaging and therapy); and control apparatus configured to: control conveyance of imaging signals to/from one or more of the plurality of ultrasound transducer elements (fig. 19 teaches an imaging control apparatus element 310 for imaging using the dual mode transducers); generate treatment region image data usable to identify at least one or more target points within a target region based on imaging signals conveyed to/from one or more of the plurality of ultrasound transducer elements (fig. 19 teaches an imaging control apparatus element 310 for imaging using the dual mode transducers and generate an image of the target region); generate therapy signals to drive one or more of the plurality of ultrasound transducer elements to deliver a plurality of sequential therapy bursts of ultrasonic energy to at least one of the one or more target points in the target region (fig. 19 teaches an therapy control apparatus element 308 for therapy using the dual mode transducers); and generate control image data based on imaging signals from one or more of the plurality of ultrasound transducer elements during and/or following delivery of each therapy burst of a plurality of sequential therapy bursts, wherein the control image data generated during and/or following delivery of a therapy burst is used to generate therapy signals to drive one or more of the plurality of ultrasound transducer elements to deliver a subsequent therapy burst of the plurality of sequential therapy bursts (claims 22 and 25 teaches sequential imaging and therapy and further imaging the therapy site).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793